Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 2/22/2019. Claims 1-20 are pending. Priority date: 6/28/2014

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 3-4, 7-8, 10-11, 14-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 8111174), hereinafter Berger, in view of Abe et al. (US 5,537,394), and hereinafter Abe.

1. A system for establishing secure communication with a remote artificial intelligent device, comprising: 
an input sensor configured to capture an auditory signal from an auditory source (Berger: e.g., Abstract: an input sensor capturing an acoustic waveform produced by a vehicle); 
an artificial cochlear communicatively coupled to the input sensor and configured to convert the auditory signal into a plurality of pulses having a spatio-temporal distribution  Berger:  Fig 6, block 602,610-616, converting acoustic waveform to framed digital electrical signal in spectro-temporal representation, where the framed digital signals are an example of pulses having a spatio-temporal distribution and Fig 3, block 302-304, the amplifier unit of the cochlear system or the GTE is an example of an artificial cochlear); and 
an artificial intelligent device communicatively coupled to the artificial cochlear (Berger: e.g., Fig 6, blocks 602-618 & 621, 622 and 624, the module for executing a non-linear Hebbian interprets an artificial intelligence device) and configured to: 
identify an acoustic signature in the auditory signal based on the plurality of pulses using a spatio-temporal neural network
(Berger: e.g., Fig 6, blocks 602-618 & 621, 622 and 624, Fig 6, block 622, adaptively learning acoustic signature from captured acoustic waveforms with nonlinear Hebbian learning functions using filter banks or frequency bins on a multiple-layered neural network, where a multiple-layered neural network using a set of filter banks or frequency bins interprets a spatio-temporal neural network);  
modify synaptic strengths in the spatio-temporal neural network in response to the identifying, wherein the modifying causes the spatio-temporal neural network to learn to respond to the acoustic signature in the acoustic signal  (Berger: e.g., col 14, lines 24-63, col 15, EQ (7), computing synaptic weights through training and learning the acoustic signature, where training interprets modifying); and 
transmit the plurality of pulses to the remote artificial intelligent device Berger: e.g., Fig 6, blocks 620 & 626, col 17, lines 20-31, communicating with the radial basis function to compare the input acoustic patterns with the leaned acoustic signatures, where the relationship between blocks 622 and 626 for data transfer interprets a communication, the radial basis function neural network is an example of a second artificial intelligent device, the second artificial intelligent device using a second spatio-temporal neural network interprets the transmitting causes the remote artificial intelligent device to learn to respond to the acoustic signature, and comparing the input acoustic signals with the leaned acoustic signatures interprets allowing the artificial intelligent device to establish secure communication with the remote artificial intelligent device based on the auditory signature).
Berger does not expressly disclose, but Abe discloses over  “a communication channel” (Abe: e.g., Fig 5, the links connecting individual neural networks interprets a communication channel). Nonetheless, a communication channel is common. It would have been obvious for one of ordinary skill in the art, having the teachings of Abe and Berger before the effective filing date of the claimed invention, to combine Abe and Berger to improve the performance for computation with multiple neural networks in Berger. 

3. The system of claim 1, the artificial intelligent device further configured to: modify the synaptic strengths in the spatio-temporal neural network based on a value representing a neuromodulator in the spatio-temporal neural network (Berger: e.g., col 15, EQ (7), 

4. The system of claim 1, wherein the auditory signal is a human speech (Berger: e.g., col 17, line 8, human voice). 

7. The system of claim 1, wherein the remote artificial intelligence device controls an appliance (Berger: e.g., Abstract, a vehicle, col 8, lines 62-67, col 9, lines 1-5, slewing cameras based on classification).
 
15. A first artificial intelligent device for establishing secure communication with a second artificial intelligent device, wherein the first artificial intelligent device is (Berger: e.g., Fig 6, blocks 610-616 describing a second artificial intelligent device, including a GTE and blocks 621-622 describing a first artificial intelligent device, including nonlinear Hebbian learning functions) configured to: 
receive a plurality of pulses representing an auditory signal from the second artificial intelligent device Berger: e.g., Abstract, Fig 6, blocks 610, 616, 618, 622, receiving digitized sound in frames from the second artificial intelligent device), 
wherein the second artificial intelligent device has learned to respond to the acoustic signature, and the plurality of pulses have a spatio-temporal distribution (Berger: e.g., Fig 6, block 602,610-616, converting acoustic waveform to framed digital electrical signal in spectro-temporal representation with GTE, where the framed digital signals are an example of pulses having a spatio-temporal distribution); 
identify an acoustic signature in the auditory signal based on the plurality of pulses using a spatio-temporal neural network (Berger: e.g., Fig 6, blocks 602-618 & 621, 622 and 624, Fig 6, block 622, adaptively learning acoustic signature from captured acoustic waveforms with nonlinear Hebbian learning functions using filter banks or frequency bins on a multiple-layered neural network, where a multiple-layered neural network using a set of filter banks or frequency bins interprets a spatio-temporal neural network); and 
modify synaptic strengths in the spatio-temporal neural network in response to the identifying, wherein the modifying causes the spatio-temporal neural network to learn to respond to the acoustic signature in the acoustic signal (Berger: e.g., col 14, lines 24-63, col 15, EQ (7), computing synaptic weights through training and learning the acoustic signature, where training interprets modifying) thereby allowing the first artificial intelligent device to establish secure communication with the second artificial intelligent device based on the auditory signature (Berger: e.g., Fig 6, blocks 620 & 626, col 17, lines 20-31, the modules for non-linear Hebbian  communicating with the radial basis function to compare the input acoustic patterns with the leaned acoustic signatures, where the relationship between blocks 622 and 626 for data transfer interprets a communication and comparing the input acoustic signals with the leaned acoustic signatures interprets allowing the first artificial intelligent device to establish secure communication with the second artificial intelligent device based on the auditory signature). 
Abe: e.g., Fig 5, the links connecting individual neural networks interprets a communication channel). Nonetheless, a communication channel is common. It would have been obvious for one of ordinary skill in the art, having the teachings of Abe and Berger before the effective filing date of the claimed invention, to combine Abe and Berger to improve the performance for computation with multiple neural networks in Berger. 

17. The first artificial intelligent device of claim 15, further configured to: modify the synaptic strengths in the spatio-temporal neural network based on a value representing a neuromodulator in the spatio-temporal neural network (Berger: e.g., col 15, EQ (7), the value of the g(.) function interprets a value representing a neuromodulator in the spatio-temporal neural network). 
 
19. The first artificial intelligent device of claim 15, further configured to: control an appliance communicatively coupled to the first artificial intelligent device based on the modifying (Berger: e.g., Abstract, modifying weights for classifying running vehicles; col 8, lines 62-67, col 9, lines 1-5, slewing cameras based on classification). 

20. The first artificial intelligent device of claim 15, wherein the auditory signal is a human speech (Berger: e.g., Fig 12c, human voice). 

 	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 8111174), hereinafter Berger, in view of Abe et al. (US 5,537,394), Abe, further in view of Annapureddy et al. (US 20150269481), hereinafter Annapureddy.

2 and 9, the artificial intelligent device further configured to: The combined teachings of Berger and Abe do not expressly disclose, but Annapureddy discloses modify the synaptic strengths in the spatio-temporal neural network using Synaptic Time Dependent Plasticity (STDP) (Annapureddy: e.g., [0036], learning includes STDP and [0093], feedback from postsynaptic neuros). STDP and error feedback are common in neural network learning. It would have been obvious for one of ordinary skill in the art to combine Annapureddy with the extended Berger, having teachings of Annapureddy before the effective filing date, to augment the functionality of Berger.

16. The first artificial intelligent device of claim 15, further configured to: The combined teachings of Berger and Abe do not expressly disclose, but Annapureddy discloses modify the synaptic strengths in the spatio-temporal neural network using Synaptic Time Dependent Plasticity (STDP) (Annapureddy: e.g., [0036], learning includes STDP and [0093], feedback from postsynaptic neuros). STDP and error feedback are common in neural network learning. It would have been obvious for one of ordinary skill in the art to combine Annapureddy with the extended Berger, having teachings of Annapureddy before the effective filing date, to augment the functionality of Berger.

	Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 8111174), hereinafter Berger, in view of Abe et al. (US Abe, further in view of Chen et al. “AER EAR: A Matched Silicon Cochlea Pair with Address Event Representation Interface”, IEEE TCS-I, 2007, pp 48-59), and hereinafter Chen.

5 and 12, the artificial intelligent device further configured to: The combined teachings of Berger and Abe do not expressly disclose, but Chen discloses AER in “transmit the plurality of pulses to the remote artificial intelligent device over the communications channel using an Address Event Representation (AER)” (Chen: e.g., Abstract, using the address event representation (AER) EAR to characterize the inter-aural time difference of events over data). It would have been obvious for one of ordinary skill in the art, having Chen before the effective filing date, to combine Chen with the extended Berger to improve the efficiency in acoustic signature recognition for vehicles in Berger.

18. The first artificial intelligent device of claim 15, further configured to: The combined teachings of Berger and Abe do not expressly disclose, but Chen discloses AER in “receive the plurality of pulses from the second artificial intelligent device over the communications channel using an Address Event Representation (AER)” (Chen: e.g., Abstract, using the address event representation (AER) EAR to characterize the inter-aural time difference of events over data). It would have been obvious for one of ordinary skill in the art, having Chen before the effective filing date, to combine Chen with the extended Berger to improve the efficiency in acoustic signature recognition for vehicles in Berger.

s 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berger, in view of Abe, further in view of Bagrodia et al. (US 7,774,440), hereinafter Bagrodia.

6 and 13, the artificial intelligent device further configured to: the combined teachings of Berger and Abe do not expressly disclose, but Bagrodia discloses receive feedback from the remote artificial intelligent device in response to the transmitting (Bagrodia: e.g., col 36, lines 65-67, feedback to effectuate network operation using packets, col 39, lines 40-47). It would have been obvious for one of ordinary skill in the art to combine Bagrodia with the extended Berger, having teachings of Bagrodia before the effective filing date of the claimed invention, to increase the applicability of spatial-temporal dynamic network of Berger.

Specification
The title “Secure Voice Communications System” is objected to. A new title indicative of the claimed invention may be provided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, e.g., Rouat et al. (US 20140114975) teaches sound entities represent as a cochleogram or the spatio-temporal representation.  Tuci et al. (“Evolution of Acoustic Communication Between Two Cooperating Robots”, TR/ITIDIA/2007-013, pages: 11) teaches acoustic communication between devices .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.